  Case 5:21-cr-00050-H-BQ Document 24 Filed 08/13/21              Page 1 of 1 PageID 42



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDIVISION
 IINITED STATES OF AMERICA,
    Plaintiff,

                                                           NO. 5:21-CR-050-01-H
JOE ORTIZ,
  Defendant.


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF TIIE I,JNTIED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GIMTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingty, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED

       Dateaxtgst 13 ,zozt.


                                           JAMES        SLEYHENDRIX
                                                     STATES DISTRICT ruDGE
